Exhibit 10.1

FIRST AMENDMENT

TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) dated and effective
as of November 12, 2019 (the “First Amendment Effective Date”) by and among
ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”), ORGANOGENESIS
INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER SUB, LLC, a
Delaware limited liability company (“Prime”, and together with Holdings and
Organogenesis, individually and collectively, the “Borrower”), the several banks
and other financial institutions from time to time party to this Agreement (each
a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as
the Issuing Lender and the Swingline Lender, and SVB, as administrative agent
and collateral agent for the Lenders (in such capacities, together with any
successors and assigns in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender are parties to that certain Credit Agreement dated as of
March 14, 2019 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to modify and amend certain terms and conditions of the Credit
Agreement to, modify the post-closing covenants, subject to the terms and
conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement or in the
other Loan Documents referred to in the recitals hereto, as applicable.

2. Amendment to the Credit Agreement. The Credit Agreement is hereby amended by
deleting Section 6.20 in its entirety and inserting the following in lieu
thereof:

6.20 65 Dan Road Lease, 85 Dan Road Lease, 150 Dan Road Lease and 275 Dan Road
Lease Agreements (the “Lease Agreements”). Borrower shall remain in compliance
with each of the Lease Agreements, as applicable. On or before December 31,
2019, Borrower shall provide to Administrative Agent a fully executed original
Collateral Assignment of Leases, Right to Assign Leases and Landlord’s Consent
for each of the Lease Agreements, each in a form and substance acceptable to
Administrative Agent in all respects. In addition, on or before December 31,
2021, Borrower shall have entered into a written amendment or extension
agreement extending the applicable termination date under each of the Lease
Agreements to a date beyond the Revolving Termination Date and the Term Loan
Maturity Date, which amendment or extension shall in each case be in form and
substance acceptable to the Administrative Agent in all respects.

 

1



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

  (a)

This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof and of each other document required hereunder.

 

  (b)

All necessary consents and approvals to this Amendment shall have been obtained.

 

  (c)

Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

  (d)

Prior to and immediately after giving effect to this Amendment, the
representations and warranties herein and in the Credit Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

 

  (e)

The Lenders and the Administrative Agent shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel required to be paid hereunder
or under any other Loan Document), on or before the First Amendment Effective
Date.

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

  (a)

This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

  (b)

The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date), in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date.

5. Payment of Costs and Fees. The Borrowers shall pay to the Administrative
Agent all reasonable costs, out-of-pocket expenses, and fees and charges of
every kind in connection with the preparation, negotiation, execution and
delivery of this Amendment and any documents and instruments relating hereto
(which costs include, without limitation, the reasonable fees and expenses of
any attorneys retained by the Administrative Agent or any Lender).

6. Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York.

 

2



--------------------------------------------------------------------------------

7. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

8. Effect on Loan Documents.

 

  (a)

The Credit Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a modification or waiver of any right, power, or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any other Loan Document. The consents, modifications and other agreements herein
are limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents, and shall not operate as a consent or waiver to any matter
under the Loan Documents. Except for the amendments to the Credit Agreement
expressly set forth herein, the Credit Agreement and other Loan Documents shall
remain unchanged and in full force and effect. The execution, delivery and
performance of this Amendment shall not operate as a waiver of or, except as
expressly set forth herein, as an amendment of, any right, power or remedy of
the Lenders in effect prior to the date hereof. The amendments, consents,
modifications and other agreements set forth herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, and except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Default or Event of Default. To the extent any terms
or provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.

 

  (b)

To the extent that any terms and conditions in any of the Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (c)

This Amendment is a Loan Document.

9. Entire Agreement. This Amendment, and terms and provisions hereof, the Credit
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

 

3



--------------------------------------------------------------------------------

10. No Defenses. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges the Administrative Agent, each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys and
employees of any of the foregoing (each, a “Releasee” and collectively, the
“Releasees”), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise (each, a “Claim” and
collectively, the “Claims”), which such Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment which relates directly or indirectly, to
the Credit Agreement or any other Loan Document, whether such claims, demands
and causes of action are matured or unmatured or known or unknown, except for
the duties and obligations set forth in this Amendment and other than with
respect to the acts or omissions of any Releasee that a court of competent
jurisdiction determines to have resulted from the gross negligence, willful
misconduct or bad faith of such Releasee.

11. Ratification. The Loan Parties hereby restate, ratify and reaffirm each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

12. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: ORGANOGENESIS HOLDINGS INC. By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO ORGANOGENESIS INC. By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO PRIME MERGER SUB, LLC By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO

 

5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:  

/s/ Sam Subilia

Name:   Sam Subilia Title:   Director



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

By:  

/s/ Evan Chen

Name:   Evan Chen Title:   Vice President



--------------------------------------------------------------------------------

MIDCAP FINANCIAL TRUST as a Lender By:   Apollo Capital Management, L.P., its
investment manager By:   Apollo Capital Management GP, LLC, its general partner
By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory ELM 2018-2 TRUST as a
Lender By:  

MidCap Financial Services Capital

Management, LLC, as Servicer

By:  

/s/ John O’Dea

Name:   John O’Dea Title:   Authorized Signatory MIDCAP FUNDING III TRUST as a
Lender By:   Apollo Capital Management, L.P., its investment manager By:  
Apollo Capital Management GP, LLC, its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory

 

8



--------------------------------------------------------------------------------

FLEXPOINT MCLS HOLDINGS LLC,

as a Lender

By:  

/s/ Daniel Edelman

Name:   Daniel Edelman Title:   Vice President